DETAILED ACTION
The following Office action concerns Patent Application Number 16/406,795.  Claims 1, 2, 7, 8, 11-14, 19-22 are pending in the application.  Claims 7, 8, 11, 12, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions.
The applicant’s amendment filed June 11, 2021 has been entered.
The previous grounds of rejection of claims 1, 2, 13 and 14 over Li et al are withdrawn in light of the applicant’s amendment.
Allowable Subject Matter
Claim 21 is allowable over the closest prior art of Li et al (US 10,224,483).  Li et al does not teach or suggest that the molar ratio of the first ligand to the second ligand is 6:4 to 9:1.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 22 is rejected under 35 U.S.C. § 112(b) because the claim is inconsistent with claim 1, from which claim 22 depends.  
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 


Claims 1, 2, 13 and 14 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Li et al (US 10,224,483) and Kohler et al (US 2,915,484, cited for information only).
Li et al teaches an inorganic quantum dot having two types of ligands attached to the surface (Col. 2, lines 5-15 and 33-36).  A quantum dot is equivalent to a nanograin.  The first ligand includes a novolak group (col. 2, lines 48-55).  Novolak includes a phenolic hydroxyl group (see Kohler et al, col. 2, lines 5-15).  The novolak ligand inherently has alkali solubility.  The second ligand (R3) includes an alkenyl group (col. 2, lines 21-24).  Alkenyl is hydrocarbyl.  The second ligand is capable of cross-linking to form a cross-linked network (col. 2, lines 9-10; col. 4, lines 16-19).  The cross-linking occurs upon heating (col. 5, lines 58-61).  The quantum dots include core/shell particles such as CdS/ZnS (col. 2, lines 11-15).  
Li et al further teaches a display device comprising a substrate and a layer of the quantum dots in a sub-pixel arrangement (pattern) on the substrate (col. 7, lines 18-25).  

Response to Arguments
The applicant argues that Li et al does not teach the claimed first ligand.  However, Li et al teaches a novolac ligand.  Novolac includes phenolic hydroxyl groups, which is the claimed first ligand.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        July 13, 2021